Title: To Thomas Jefferson from James Madison, 12 April 1804
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Apl. 12. 1804.
          
          Inclosed herewith are the letters last recd from Mr. Pinkney, with some communications from the Mediterranean, and from the Comissrs under the 7th. art: of the British Treaty. The capture by Capt: Preble was in some respects very apropos; but is there not danger that it may give umbrage to the Grand Seignor?
          I have nothing to add but assurances of my respectful attachment.
          
            James Madison
          
          
            Not knowing the address of Derrieux, I take the liberty of inclosing it. The address can be ascertained doubtless among some of his friends About Charlotesville
          
        